DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first acquisition unit, a second acquisition unit, a determination unit, the control unit and a target setting unit in claim(s) 1-16.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 5, 9 and 15 recite the limitation "the control unit" in line 1.  There is insufficient antecedent basis for this limitation in the claims. 
The corresponding dependent claims further limit one or more of the steps recited in the Claims 2, 5, 9, but fail to remedy the deficiency relevant to 112(b) rejection described above.
Claim 2 further recites the limitation “acquire a distance between the display apparatus and the target virtual object”. A target virtual object is virtual digital data presented in a display device. The examiner is not able to measure a distance between a real object (display apparatus) and a virtual data displayed on the apparatus (target virtual object). The corresponding dependent claims 3 and 4 further limit one or more of the steps recited in the Claim 2 but fail to remedy the deficiency relevant to 112(b) rejection described above. For examining purpose, the distance will be interpreted as the distance between a display device and any real objects.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 2, 5, 6 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al. (US 20150356788 A1), referred herein as ABE in view of Honjo et al. (US 20160133054 A1), referred herein as Honjo.
Regarding Claim 1, ABE teaches an information processing apparatus (ABE Abst: an information processing device), comprising:
a first acquisition unit configured to acquire a position and orientation of a display apparatus capable of displaying one or more virtual objects (ABE [0113] The sensor 104 is a sensor module including a positioning sensor that measures the geographical position of the information processing device 100; [0133] the recognition unit 142 also recognizes the position and orientation of the information processing device 100 (camera 102); [0101] The AR application receives a captured image depicting a real space as an input image, and outputs an output image superimposed with a virtual object to a display. In the example in FIG. 1, a virtual object A11 is superimposed onto an output image Im11 as though the virtual object A11 were standing on top of the table R10a);
a second acquisition unit configured to acquire a position and orientation of a target virtual object out of the one or more virtual objects (ABE [0133] The recognition unit 142 recognizes real objects depicted in an input image input from the image acquisition unit 120, and generates a real space map 164 that expresses the position and orientation of each recognized real object in the real space; [0146] The AR space model 166 is data that expresses an AR space set by the AR space setting unit 144. 
However Honjo discloses a technique for displaying a virtual object on an image of a real space, which is analogous to the present patent application. ABE in view of Honjo teaches:
a determination unit configured to determine a method of displaying the target virtual object on the display apparatus based on the position and orientation of the display apparatus and the position and orientation of the target virtual object (Honjo [0029] A determination unit 109 determines in which position on a captured image a virtual object is to be displayed, and outputs virtual object display position information. As described below, the determination unit 109 determines the display position based on the importance (importance map) of each real object; [0048] First, the determination unit 109 selects one set of coordinates from the score sum list for “building A”, and provisionally determines the position of the virtual object corresponding to “building A”; ABE [0151] The position and orientation of a virtual object is expressed in a coordinate system of an AR space (hereinafter called the AR coordinate system). The AR coordinate system may be the same as a coordinate system used in order to express the position and orientation of a real object in the real space map 164. The AR coordinate system may be set according to some real object depicted in an input image, or set according to a horizontal plane which may be estimated from sensor data; [0152] As an example, a real object that is captured when the user starts the AR application is 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified ABE to incorporate the teachings of Honjo, and apply the determination unit, as taught by Honjo into the image acquisition unit that acquires a captured image of a real space from an image capture device.
Doing so would be able to superimpose and display the virtual object on the image of the real space based on the display condition, and allow the virtual object to be displayed in a position close to the original position in the information processing apparatus, method and program.

Regarding Claim 2, ABE in view of Honjo teaches the information processing apparatus according to claim 1, and further teaches wherein the control unit is configured to acquire a distance between the display apparatus and the target virtual object based on the position and orientation of the display apparatus and the position and orientation of the target virtual object, and determine the method of displaying the target virtual object based on the distance (ABE [0173] the display scale of the AR space may be set on the basis of the distance between the camera and some kind of reference surface, such as a floor surface, wall surface, or table surface in the real space; Honjo [0066] measuring the distance to each real object with a distance measurement apparatus and generating a three-dimensional display priority score map Same motivation as Claim 1 applies here.

Regarding Claim 5, ABE in view of Honjo teaches the information processing apparatus according to claim 1, and further teaches wherein the control unit is configured to acquire a display direction of the display apparatus and a moving direction of the target virtual object based on the position and orientation of the display apparatus and the position and orientation of the target virtual object, and determine the method of displaying the target virtual object on the display apparatus based on an angle formed between the display direction and the moving direction (ABE [0205] Changing the direction of an avatar may be realized using several techniques. For example, an avatar may simply face in the direction of the movement destination. FIG. 22 is an explanatory diagram for describing an example of an operation for changing the direction of an avatar. In the upper part of FIG. 22, the image Im23b is again illustrated. In the image Im23b, an avatar A11 is being displayed. The position P11 is the position of the intersection between a virtual object V10 and the optical axis of the camera, and is the destination of the movement of the avatar A11. After that, assume that a position P12 becomes the new destination of movement as a result of the user moving the information processing device 100 and changing the direction of the camera. In the image Im23d illustrated in the lower part of FIG. 22, the avatar A11 is facing in the direction of the position P12. In this way, by moving the information processing device 100, a user is also able to change the direction of an avatar; [0245] Note that in the following description, a user participating in a specific AR space is designated “checking 

Regarding Claim 6, ABE in view of Honjo teaches the information processing apparatus according to claim 5, and further teaches wherein the control unit is configured to change the method of displaying the target virtual object in a case where the angle becomes smaller than or equal to a predetermined angle threshold (ABE [0220] As described up to this point, in principle, an AR space is set in association with a real space depicted in an input image. Additionally, if the angle of view of the camera changes, the view of the AR space on-screen changes to track the change in the angle of view; [0245] in the case in which a placed avatar enters the angle of view of the camera 102, an image of that avatar is displayed on-screen).

Regarding Claim 9, ABE in view of Honjo teaches the information processing apparatus according to claim 1, and further teaches wherein the control unit is configured to determine the method of displaying the target virtual object on the display apparatus based on a size of the target virtual object to a size of a screen of the display apparatus (ABE [0152] The scale of the AR coordinate system may be set to match the size of the reference object R11a; [0155] The shape and size of the real object R12 may be predefined by the real object data 162. Consequently, the AR space setting unit 144 

Regarding Claim 10, ABE in view of Honjo teaches the information processing apparatus according to claim 9, and further teaches wherein the control unit is configured to acquire an occupied area ratio of the target virtual object to the screen of the display apparatus, and change the method of displaying the target virtual object in a case where the occupied area ratio is higher than or equal to an occupied area ratio threshold (ABE [0165] In the upper part of FIG. 11, real objects R12 and R13 are illustrated. The real object R12 has a width above a first threshold and a height above a second threshold. The real object R13 has a width below the first threshold and a height above the second threshold. The AR space setting unit 144, on the basis of such topographical parameters, sets the appearance type of a virtual object V12 corresponding to the real object R12 to a mountain. Also, the AR space setting unit 144 sets the appearance type of a virtual object V13 corresponding to the real object R13 to a tree).

Regarding Claim 11, ABE in view of Honjo teaches the information processing apparatus according to claim 9, and further teaches wherein the control unit is configured to acquire an occupied area ratio of the target virtual object to the screen of the display apparatus, and change the method of displaying the target virtual object in a case where a change amount of the occupied area ratio is larger than or equal to a Honjo [0057] For example, in the case of the shape and size of the virtual object, the shape of the virtual object may be changed according to the shape of a region having a low score in the display priority score map, or the size of the virtual object may be changed according to a region having a low score in the display priority score map; [0058] Further, a plurality of display conditions selected among the display position of the virtual object, the shape and size of the virtual object, the transparency of the virtual object, and the information amount of the virtual object may be changed and determined based on the display priority map). Same motivation as Claim 1 applies here.
 
Regarding Claim 12, ABE in view of Honjo teaches the information processing apparatus according to claim 1, and further teaches further comprising a target setting unit configured to set the target virtual object (ABE [0006] a control unit that determines a target position for an action executed within the augmented reality space, on a basis of a positional relationship between an object within the augmented reality space and an optical axis of the image capture device).

Regarding Claim 13, ABE in view of Honjo teaches the information processing apparatus according to claim 12, and further teaches wherein the target setting unit is configured to set a virtual object designated by a user or a virtual object having an area that is larger than or equal to a predetermined size as the target virtual object (ABE [0140] In the case in which a virtual object placed within an AR space is operable by a user, the object control unit 146 determines an action for that virtual object according to 

Regarding Claim 14, ABE in view of Honjo teaches the information processing apparatus according to claim 12, and further teaches wherein the target setting unit is configured to set a predetermined attribute indicating a target of a change of the method of displaying the target virtual object to the target virtual object (ABE [0162] The AR space setting unit 144 may set display attributes of a virtual object corresponding to a real object in the AR space model 166 according to various conditions. Display attributes of a virtual object which may be set by the AR space setting unit 144 may include the texture and color of the virtual object. Hereinafter, several examples of techniques for setting display attributes of a virtual object corresponding to a real object will be described).

Regarding Claim 15, ABE in view of Honjo teaches the information processing apparatus according to claim 1, and further teaches wherein the control unit is configured to determine transparency of the target virtual object displayed on the display apparatus (ABE [0176] the object control unit 146 may hide or make semi-transparent a virtual object corresponding to a real object that is depicted in a captured image from the user of the current device, and superimpose onto an input image only virtual objects corresponding to real objects depicted in captured images from other users).

Regarding Claim 16, ABE in view of Honjo teaches the information processing apparatus according to claim 1, and further teaches wherein the display apparatus is ABE [0002] With typical AR technology, a virtually generated object (virtual object) is superimposed onto an image from an image capture device pointed at a real space, providing a user experience as though that object exists in the real space depicted in the image).

Regarding Claim 17, ABE in view of Honjo teaches an information processing method (ABE Abst: an information processing device; [0001] The present disclosure relates to an information processing device, a client device, an information processing method, and a program).
The metes and bounds of the limitations of the method claim substantially correspond to the apparatus claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 18, ABE in view of Honjo teaches a non-transitory computer-readable storage medium that stores a program causing a computer to execute an information processing method (ABE Abst: an information processing device; [0001] The present disclosure relates to an information processing device, a client device, an information processing method, and a program).
The metes and bounds of the limitations of the medium claim substantially correspond to the apparatus claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al. (US 20150356788 A1), referred herein as ABE in view of Honjo et al. (US 20160133054 A1), referred herein as Honjo further in view of Sengupta et al. (US 20190266337 A1), referred herein as Sengupta.
Regarding Claim 3, ABE in view of Honjo teaches the information processing apparatus according to claim 2, but does not teach the claimed limitations therein. 
However Sengupta discloses methods and apparatus for invoking a security feature of a computing device display in response to detecting an onlooker based on depth data, which is analogous to the present patent application. Sengupta teaches wherein the control unit is configured to change the method of displaying the target virtual object in a case where the distance becomes smaller than or equal to a predetermined distance threshold (Sengupta [0031] the computing device 102 additionally detects whether the onlooker(s) is/are located within a proximity threshold defined by one or more boundary distance(s) from the depth sensor(s) 108; [0033] For example, the security feature(s) can include reducing the size (e.g., the font size, the image size, etc.) of the information 116 as presented on the screen 110 of the display 104 relative to the size at which the information 116 would otherwise be presented on the screen 110 of the display 104 in the absence of a detected onlooker).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified ABE in view of Honjo to incorporate the teachings of Sengupta, and apply the depth threshold, as taught by Sengupta into the image acquisition unit that acquires a captured image of a real space from an image capture device.
Doing so would be able to display information based on depth data in the information processing apparatus, method and program.

Regarding Claim 4, ABE in view of Honjo further in view of Sengupta teaches the information processing apparatus according to claim 3, and further teaches wherein 
the predetermined distance threshold includes a plurality of different distance thresholds (Sengupta [0037] the position 202 of the depth sensor(s) 108 and by the lower boundary distance 206 of the first proximity threshold 204; the objects located within the second proximity threshold 210), and
wherein the control unit is configured to change the method of displaying the target virtual object every time the distance becomes smaller than or equal to any one of the plurality of different distance thresholds (Honjo [0038] Next, in step S204, the determination unit 109 generates a position map of the same size as that of the input image, for each real object for which a virtual object is to be displayed in association with the real object. The position map two-dimensionally represents the scores corresponding to the distances from the real object for which a virtual object is to be displayed, and indicates the degree to which the virtual object can be placed in each position).
Same motivation as Claim 1 and 3 applies here.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al. (US 20150356788 A1), referred herein as ABE in view of Honjo et al. (US 20160133054 A1), referred herein as Honjo further in view of Naganawa (US 20140184641 A1), referred herein as Naganawa.
Regarding Claim 7, ABE in view of Honjo teaches the information processing apparatus according to claim 5, but does not teach the claimed limitations therein. 
However Naganawa discloses an information display system capable of reducing a trouble about display caused by display of content information corresponding to numerous markers and reducing process loads, which is analogous to the present patent application. Naganawa teaches wherein the control unit is configured to further acquire a moving speed of the target virtual object from a change of the position and orientation of the target virtual object, and determine the method of displaying the target virtual object on the display apparatus based on the angle and the moving speed of the target virtual object (Naganawa [0050] In a step S401, the control unit 303 measures the movement speed of the client apparatus, and decides based on the measured speed whether or not the client apparatus is in a rest state or very-low-speed movement. More specifically, when the measured speed is equal to or lower than a set threshold value (i.e., equal to or lower than a first threshold value), it is decided by the control unit 303 that the client apparatus is in the rest state or the very-low-speed movement, and the process goes to a step S405).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified ABE in view of Honjo to incorporate the teachings of Naganawa, and apply the detected movement speed and the movement direction as taught by Naganawa into the image acquisition unit that acquires a captured image of a real space from an image capture device.
Doing so would limit the content information to be displayed, to reduce process loads in the information processing apparatus, method and program.

Regarding Claim 8, ABE in view of Honjo further in view of Naganawa teaches the information processing apparatus according to claim 7, and further teaches wherein the control unit is configured to change the method of displaying the target virtual object in a case where the angle is smaller than or equal to a predetermined angle threshold and the moving speed is higher than or equal to a predetermined speed threshold (Naganawa [0050] when the measured and detected speed exceeds the third threshold value, it is detected that the client apparatus is in a "high-speed movement". After then, the control unit 303 calculates the movement direction in a step S404; [0059] Further, in the state that it has been decided in the step S403 that the client apparatus is in the high-speed movement (e.g., equal to or higher than 6 cm per second), the control unit 303 considers the marker detection area 102b as an area which is further narrower than that illustrated in FIG. 7).
Same motivation as Claim 1 and 7 applies here.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611